Chief Justice Robertson
delivered the opinion of the Court.
This is an action of debt on a judgment of Tennessee; and the declaration being good, and the record from Tennessee substantially corresponding with and sustaining it—the only question to be considered, is whether the Circuit Court erred in sustaining a demurrer to a plea denying that the defendant had either appeared, or been cited to appear, to the suit in which the judgment now sued on was rendered.
If there was no such notice or appearance, the judgment should here be deemed void for want of jurisdiction in the Court that rendered it. But, as the record recites that “ the parties appeared by their counsel,” that fact, thus certified, must be accredited as long as the judgment shall remain unreversed for error; and cannot be denied by plea, or disproved by matter in pais, so as to defeat the judgment.
And therefore, in our opinion, the Circuit Judge did not err in sustaining the demurrer to the plea.
And though—as argued—the last judgment now called in question, is for about two dollars more than the evidence authorized, still we cannot, on that ground reverse it, because no such error is complained of in the assignment of errors.
Wherefore, the judgment by the Circuit Court must be affirmed.